UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                             X


CRYSTAL JACKSON,
                                                                       MEMORANDUM
                          Plaintiff,                                   DECISION AND ORDER
         -against-                                                     I9-CV-4099(AMD)(JO)

SHERATON NEW YORK & TIMES SQUARE                                                             FILED
HOTEL,and PATRICK ATHY,Director of Human                                                     clerks off
Resources                                                                              US DISTRICT couRi

                          Defendants.                                                  ★
                                                             X

                                                                                        BROOKLYN OFFICE
ANN M.DONNELLY,United States District Judge:

         On July 12, 2019, the pro se plaintiff Crystal Jackson brought this complaint alleging

violations of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e, et seq. ('Title VII")

and the Americans with Disabilities Act,42 U.S.C. § 12101 et seq.("ADA"). The plaintiffs

request to proceed informa pauperis(ECF No. 2)is granted. For the reasons set forth below, the

complaint is dismissed.

                                              BACKGROUND


         The plaintiff worked for Sheraton New York Times Square Hotel as a Guest Service

Agent from 1995 until she was fired in October 18, 2018. (ECF No. 1 at 6.)' She claims that she

"was subjected to retaliation and discriminated against because of my race (African-American),

color, and disability." {Id.) According to the plaintiff, she "and a group ofco-workers

complained to management about the harassment and hostile work environment" that Joannie

Acevedo,^ who is Hispanic, created. {Id.) The plaintiff alleges that she was suspended and



'The Court refers to the page numbers assigned by the court's Electronic Case Filing("ECF")system.

^ The plaintiff does not specify whether Ms. Acevedo is her supervisor or co-worker.

                                                         1
ultimately terminated after she had an "altercation with Ms. Acevedo" on July 7, 2018. {Id.)

Ms. Acevedo was never terminated, and the plaintiff believes that she was not given a "fair

opportunity to explain what happened" before the defendants "took the side of Ms. Acevedo."

{Id.) Based on these allegations, the plaintiff claims that she has suffered unlawful retaliation

and discrimination under Title VII and the ADA based on her race, color, and scoliosis disability.

{Id. at 4-5.) The plaintiff asks that she be "reinstate[d] to [her] same position," and for her lost

wages,"back pay,""union dues," and "pension points." {Id. at 7.) The plaintiff also seeks legal

fees, and "punitive damages for depression and emotional distress." {Id.) On June 18,2019,the

Equal Employment Opportunity Commission issued a Right to Sue letter to the plaintiff. {Id. at

9.)

                                           DISCUSSION


        Because the plaintiff is proceeding pro se^ her pleadings are held "to less stringent

standards than formal pleadings drafted by lawyers." Hughes v. Rowe^ 449 U.S. 5,9(1980);

accord Erickson v. Pardus, 551 U.S. 89,94(2007); Harris v. Mills, 572 F.3d 66,72(2d Cir.

2009). Even under that standard, the complaint must plead "enough facts to state a claim to

relief that is plausible on its face." Bell Atlantic Corp. v. Twombly,550 U.S. 544,570(2007).

"A claim has facial plausibility when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged." Ashcroft

V. Iqbal, 556 U.S. 662,678(2009). While "detailed factual allegations" are not required,"[a]

pleading that offers 'labels and conclusions' or 'a formulaic recitation ofthe elements of a cause

ofaction will not do.'" Iqbal, 556 U.S. at 678(quoting Twombly,550 U.S. at 555). Similarly, a

complaint fails to state a claim "if it tenders 'naked assertion[s]' devoid of'further factual

enhancement.'" Iqbal, 556 U.S. at 678(quoting Twombly,550 U.S. at 557).
       Pursuant to Rule 8 ofthe Federal Rules of Civil Procedure, a plaintiff must provide a

short, plain statement of claim against each defendant she names. Iqbal, 556 U.S. at 678(Rule 8

"demands more than an unadorned, the-defendant-unlawfully-harmed-me accusation."). The

complaint must include enough facts so that each defendant will understand the nature ofthe

plaintiffs complaint, and whether there is a legal basis for recovery. See Twombly^ 550 U.S. at

555-56; Ricciuti v. New York City Transit Auth,941 F.2d 119, 123(2d Cir. 1991)("[Rule 8] is

designed to permit the defendant to have a fair understanding of what the plaintiff is complaining

about and to know whether there is a legal basis for recovery[.]").

       Under 28 U.S.C. § 1915(e)(2)(B), the Court must dismiss an informa pauperis action

when the action "(i) is frivolous or malicious;(ii) fails to state a claim on which relief may be

granted; or (iii) seeks monetary relief against a defendant who is immune from such relief." A

district court has the inherent power to dismiss a case sua sponte if it determines that the action is

fnvolous. See Fitzgerald v. First East Seventh Street Tenants Corp., 221 F.3d 362, 363-64(2d

Cir. 2000).

       The plaintiff relies on Title VII, which prohibits an employer from discriminating

"against any individual with respect to [her] compensation, terms, conditions, or privileges of

employment, because ofsuch individual's race, color, religion, sex, or national origin." 42

U.S.C. § 2000e-2(a)(l). To state a claim under Title VII, a plaintiff must allege that "(1)the

employer discriminated against [her](2)because of[her] race, color, religion, sex, or national

origin." Vega v. Hempstead Union Free Sch. Dist., 801 F.3d 72,85(2d Cir. 2015)(citation

omitted). The plaintiff also brings a Title VII retaliation claim; to sustain such a claim, she must

allege that"(1)the employee engaged in a protected activity;(2)the employer was aware ofthat

activity;(3)the employee suffered a materially adverse action; and(4)there was a causal
connection between the protected activity and the materially adverse action." Lynch v. New York

State Urban Dev. Corp., No. 16-CV-5926,2018 WL 7918226, at *7(E.D.N.Y. Aug. 10, 2018).

       The plaintiff claims that Ms. Acevedo discriminated against her, but does not allege any

factual basis for this accusation, other than that Ms. Acevedo created a "hostile work

environment," but does not allege facts that suggest that Ms. Acevedo discriminated against the

plaintiff based on her race or color. See Littlejohn v. City ofNY,795 F.3d. 297, 311 (2d Cir.

2015)("The facts required by Iqbal to be alleged in the complaint need not give plausible

support to the ultimate question of whether the adverse employment action was attributable to

discrimination. They need only give plausible support to a minimal inference of discriminatory

motivation."). Moreover, the plaintiff makes the conclusory statement that she was suspended

and fired for reporting Ms. Acevedo's behavior at work, but does not provide a factual basis—

such as a chronology—^for the assertion. The plaintiff has not adequately pled a Title VII

discrimination or retaliation claim.

       Nor does the plaintiff establish a discrimination claim under the Americans with

Disabilities Act. An ADA discrimination claim survives dismissal where a plaintiffshows that

"(1)the defendant is covered by the ADA;(2)plaintiff suffers from or is regarded as suffering

from a disability within the meaning ofthe ADA;(3)plaintiff was qualified to perform the

essential functions ofthe job, with or without reasonable accommodation; and(4)plaintiff

suffered an adverse employment action because of his disability or perceived disability."

Kinneary v. City ofNew York,601 F.3d 151, 155-56(2d Cir. 2010)(citation and intemal

quotation marks omitted); see McMillan v. City ofNew York, 711 F.3d 120,125(2d Cir. 2013)

(outlining requirements for prima facie case under the ADA). Other than claiming that she

suffers from scoliosis, the plaintiff has not pled any ofthe required elements to sustain an ADA
claim. The plaintiff does not establish that the defendants must comply with the ADA,that she

was qualified to continue to work as a Guest Service Agent, or that she was fired because of her

scoliosis.


       Because the plaintiff is proceeding pro se, the Court grants her leave to file an amended

complaint. In order to state a claim for employment discrimination, the plaintiff must allege

facts that show that she suffered an adverse employment action because of her race,color, or

disability. This means that the plaintiff must detail specific instances of discrimination as well as

set forth a timeline that might raise an inference of discrimination. Ifthe plaintiff chooses to file

an amended complaint, the new complaint should be captioned as an "Amended Complaint," and

use the same docket number as this Order.


                                          CONCLUSION


       For the reasons set forth above, the complaint is dismissed pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(ii)for failure to state a claim. The plaintiff is granted leave to file an amended

complaint as directed by this Order within 30 days from the date ofthis Order. No summonses

will issue at this time, and all further proceedings will be stayed for 30 days. Ifthe plaintiff does

not plead sufficient facts in her amended complaint, or if she does not file an amended complaint

within 30 days,the Court will enter judgment.

       The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal would not be taken

in good faith, and therefore informa pauperis status is denied for purpose of an appeal. See

Coppedge v. United States, 369 U.S. 438,444-45 (1962).

       The Court respectfully directs the Clerk of Court to send the plaintiff a copy ofthis order,

together with a form complaint for employment discrimination actions and the attached flyer for

the Federal Pro Se Legal Assistance Project, and note the mailing on the docket.
so ORDERED.


                               s/Ann M. Donnelly

                            Ann M. Donnelly
                            United States District Judge

Dated: Brooklyn, New York
       July 18,2019
Federal Pro Se Legal
Assistance Project
The Federal Pro Se Legal Assistance Project (the "Project") is a free service offered by the
City Bar Justice Center of the New York City Bar Association. The Project provides free in
formation, advice, and limited-scope legal assistance to non-incarcerated, pro se litigants in
the Eastern District of New York. The Project staff work for the City Bar Justice Center, not
for the United States District Court.


Services We Can Provide:
       •    Explain federal court procedures and rules involved in your case.
       •    Provide brief legal counseling.
       •    Advise you about potential federal claims prior to filing suit.
       •    Review draft pleadings and correspondence with the court.
       •    Give referrals to legal, governmental and social services.

What does "Limited-Scope" Mean?
"Limited-scope" legal assistance means that even though the Project attorney may provide
you information, advice, and some legal assistance, she will not be the lawyer representing
you on your case. You will still act as your own lawyer unless you retain a lawyer on your
own.



Appointments and Hours
The Project attorney meets with pro se litigants by appointment. Our office is located on the
ground floor ofthe Brooklyn courthouse for the Eastern District ofNew York in Room N-
108.


Appointments are available Monday through Thursday.

To schedule an appointment please call 212-382-4729 or stop by the office. We make every
effort to return calls within two business days.


Cat Itaya, Esq.              Federal Pro Se Legal Assistance Project
Project Director             c/o U.S. District Court, EDNY
Tel: 212-382-4729            225 Cadman Plaza East
                                                                          CITY BAR
                             Brooklyn, NY 11201                           JUSTICE
David Preciado               (212)382^729
Project Coordinator          www.citvbariusticecenter.org                CENTER
Tel: 212-382-4743
